COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joshua Matthew Flores v. The State of Texas

Appellate case number:    01-12-01111-CR

Trial court case number: 1342935

Trial court:              230th District Court of Harris County

Date motion filed:        February 6, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale


Date: February 25, 2014